Citation Nr: 0405838	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-21 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for thyroid cancer, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1971, including service in the Republic of Vietnam.  
This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on November 7, 2003, was granted by 
the Board on January 6, 2004 for good cause shown under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating the veteran's 
alleged in-service stressors.

2.  Competent medical evidence reveals that the veteran's 
currently diagnosed thyroid cancer is causally related to his 
military service, to include herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


2.  Thyroid cancer was incurred as a result of military 
service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for PTSD.  
In February 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection for 
thyroid cancer.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for providing and the evidence 
that was considered VA's responsibility.  The letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that the 
record already contains a diagnosis of PTSD and that the 
veteran has been provided a private evaluation relevant to 
his cancer claim.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on each issue.  There is 
no indication that additional relevant evidence exists with 
respect to the PTSD claim.  Although there is a September 
2003 statement from the veteran that VA should obtain records 
of his September 2003 lymph node surgery, the Board finds 
that this is unnecessary in light of the decision below.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In Pelegrini, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  Since 
notice was sent on the issues on appeal prior to the initial 
rating denials in August 2001, for PTSD, and in May 2002, for 
cancer, the VCAA provisions have been considered and complied 
with in this case.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Therefore, and in light of the 
dispositions in this case, the Board concludes that any such 
error is harmless and does not prohibit consideration of the 
issues on appeal on the merits.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

Generally Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including 
thyroid cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service Connection For PTSD

Relevant Law and Regulations 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, 
with respect to combat veterans, "[VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  See Caluza, 7 
Vet. App. at 507.  Accordingly, the "'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service. . . ."  Id. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection; it aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  

Factual Background

The veteran's service medical records do not contain any 
psychiatric complaints or adverse findings, including at 
discharge in June 1971.  His personnel records reveal that 
his military occupation in Vietnam was as a washer 
specialist.

On VA psychiatric examination in June 1986, the veteran said 
that he drove a truck in service and saw people killed, as 
well as seeing a friend badly wounded.  PTSD was diagnosed.

According to a December 2000 statement from a social worker 
with a Vet Center, the veteran had severe PTSD due to combat 
service.

The veteran was asked in a letter from VA dated in April 2000 
to provide specific information on his stressors during 
service.  No additional stressor information was received by 
VA.

VA outpatient records for 2001 contain diagnoses of PTSD in 
April and July.

According to a December 2001 letter from the social worker at 
the Vet Center, the veteran continued to be treated for 
chronic and severe PTSD due to combat service in Vietnam 
serving with the 1st Logistics.  It was noted that the 
veteran witnessed a soldier in the 1st CAV, which was 
attached to his unit, killed in action around June or July 
1970 and that another soldier was killed in August 1970.

PTSD was diagnosed on VA general medical examination in April 
2002.

The veteran testified at his videoconference hearing in May 
2003 that his supply base in Vietnam came under enemy small 
arms fire; that he saw dead soldiers in Vietnam; that a man 
in his barracks was killed; and that he saw dead Viet Cong 
soldiers.  The veteran's representative requested that the 
Board attempt to verify the veteran's stressor information.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

If there is a current diagnosis of record from a mental 
health professional, it is presumed to have been made in 
accordance with the applicable American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition, criteria as to both the adequacy 
of the symptomatology and the sufficiency of the stressor.  
See Cohen, 10 Vet. App. at 140.  In this matter, the Board 
notes that a diagnosis of PTSD was made on several occasions.  
Consequently, the first element of 38 C.F.R. § 3.304(f) has 
therefore been satisfied.
 
In addition, it appears that the health care providers have 
attributed such PTSD to the veteran's military service.  The 
second element of 38 C.F.R. § 3.304(f) has also been 
satisfied.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran was engaged in combat with the 
enemy.  If combat is affirmatively indicated by the record, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required.  Zarycki, 6 Vet. App. at 98.  If 
there is no combat experience indicated by the record, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).


In this case, the veteran's service records, including his 
personnel records, reflect that his military occupational 
specialty was a washer specialist.  These records do not show 
that the veteran was awarded a medal indicative of combat or 
that he was in combat during service in Vietnam.  The Board 
notes that because the veteran's service records were 
provided by an agency of the U.S. Government, reliance upon 
them is consistent with the well-recognized reliance placed 
by VA upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 
38 U.S.C.A. § 1154 is accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's lay statements alone 
are not enough to establish the occurrence of an alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).   

The veteran has contended that his stressors primarily 
involved seeing dead bodies of American soldiers, including 
someone from his barracks, and of Viet Cong soldiers.  
However, he has not furnished sufficient particulars to 
verify his claimed stressors, despite the VA's April 2001 
letter requesting information on his service stressors.  The 
Board concludes that obtaining evidence of the veteran's 
alleged stressors is impossible because the vague and 
nonspecific nature of the information provided by the 
veteran, who has described relatively general events 
involving men whose names he cannot remember.  No other 
evidence exists concerning his alleged stressors.  Since 
information relevant to the veteran's claim is essentially 
unverifiable, the Board does not believe it would be helpful 
to remand this case for stressor verification, as suggested 
by his representative in the May 2003 hearing.  

The Board wishes to point out that the veteran has been given 
the opportunity both to describe his alleged stressor in 
sufficient detail so that corroboration could be attempted or 
to furnish other evidence of the alleged stressor.  He has 
failed to do so.  


The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

There is thus no credible supporting evidence of an in-
service stressor, and the veteran's claim fails to meet the 
third requirement set forth under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The benefit sought on appeal is accordingly denied.

Service Connection For Thyroid Cancer

Relevant Law and Regulations

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§3.307(a)(6)(iii), 3.313 (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam see 38 
C.F.R. § 3.309(e), but if such is not the case the Board must 
further determine whether his current disability is the 
result of active service under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).

Factual Background

The veteran's service medical records, including his June 
1971 discharge examination report, do not show any evidence 
of thyroid cancer.

It was noted in VA treatment records dated in November 2001 
that the veteran underwent a total thyroidectomy with 
excision of lymph nodes.

According to a December 2001 statement from a social worker 
at a Vet Center, the veteran's cancer was directly related to 
his Agent Orange exposure in service.

VA treatment records from February to April 2002 reveal that 
the veteran's thyroid cancer had metastasized to the neck 
nodes and into the trachea, larynx, and strap muscles, 
paralyzing the right vocal cord.  

The assessments on VA examination in April 2002 included 
metastatic papillary carcinoma of the thyroid, status post 
surgery.  

It was noted in a May 2002 VA outpatient Addendum that the 
veteran's thyroid cancer might have been growing for a number 
of years prior to diagnosis.

According to a May 2002 private physician's statement from a 
Board Certified Pathologist, the veteran's thyroid cancer was 
". . . induced by a potent mutagenic carcinogen such as 
Agent Orange and other unknown herbicides used in the 
military operation in Vietnam."  It was also noted by the 
private pathologist that the carcinogenic nature of Agent 
Orange was recognized by VA by its determination that certain 
cancers are presumed to be service related, even though 
thyroid cancer is not included in the list accorded the 
statutory presumption.  The physician opined that "[t]he 
thyroid gland is a metabolically active gland and, as such, 
is vulnerable to the mutagenic carcinogens such as Agent 
Orange.  It would be very difficult if not impossible to 
disprove the causal relationship between the two."

The veteran and his wife testified in support of his claim 
for service connection for thyroid cancer at his May 2003 
videoconference hearing.

Analysis

It must be initially determined whether service connection is 
warranted under the special presumptive provisions related to 
exposure to herbicides in 38 C.F.R. § 3.309.  In order to 
warrant these provisions, the veteran must have served in the 
Republic of Vietnam during the Vietnam era and have a disease 
listed at § 3.309(e).  

The veteran's personnel and service medical records reveal 
that he served in Vietnam.  However, thyroid cancer is not 
part of the list of disabilities given the statutory 
presumption in 38 C.F.R. § 3.309(e).  Therefore, the Agent 
Orange presumption is not applicable in this case.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his thyroid cancer under the regular 
criteria for service connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, 12 Vet. App. at 253.

The Board notes a current diagnosis of thyroid cancer is 
shown by recent medical evidence. 

Although there is no evidence of thyroid cancer in service or 
within a year of discharge, a veteran who served in Vietnam 
is presumed to have been exposed to Agent Orange or other 
herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Consequently, although there is no 
evidence of inservice incurrence of thyroid cancer, there is 
a presumption of inservice exposure to herbicides because of 
the veteran's service in Vietnam.

The May 2002 opinion from a private physician certified in 
pathology concludes that there is a causal connection between 
the veteran's thyroid cancer and his inservice exposure to 
herbicides.  Thus, there is of record a medical nexus opinion 
in the veteran's favor.  There is no opinion to the contrary.  
The Board is obligated to accept the medical opinion of 
record in the absence of a competent medical opinion evidence 
to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board may not base a decision on its own 
unsubstantiated medical conclusions).  Consequently, the 
evidence of record supports service connection for thyroid 
cancer on a direct basis.


ORDER

Service connection for PTSD is denied.

Service connection for thyroid cancer is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



